Case:15-41637-EJC Doc#:109 Filed:03/29/19 Entered:03/29/19 15:55:54                                    Page:1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF GEORGIA

    In the matter of:                                     )
                                                          )
    TARAHJUH NICOLE BURCH                                 )
    24 PEBBLE RD                                          )       Chapter 13
    POOLER, GA 31322                                      )       Case No. 15-41637-EJC
                                                          )
                                   Debtor(s)              )
                                                          )




                                   NOTICE OF COMPLETION OF PLAN PAYMENTS

                              Please read this notice carefully. It advises you of certain
                                  rights and deadlines imposed pursuant to law.
                                    Your rights may be adversely affected.

                O. Byron Meredith III, Standing Chapter 13 Trustee, files and serves this notice and
      reports to the Court that the above-named Debtor has completed all payments under the confirmed
      Chapter 13 plan.

      NOTICE OF DEBTOR'S RIGHTS AND DUTIES

      Duty of Debtors regarding long-term debt obligations under 11 U.S.C. § 1322(5): Every Debtor,
      regardless of whether the Debtor is or claims to be entitled to a discharge, must

            1. Immediately begin and/or continue making the required payments on debt obligations
               (such as security deeds, leases, and student loans) to avoid defaulting; and

            2. Continue to make required payments on long-term debt obligations until those obligations
               are paid in full. If the Court determines that the Debtor is eligible for a discharge, the
               Chapter 13 discharge will not relieve the Debtor from any obligation on any continuing
               long-term debt obligation payments that come due after the date of the last payment under
               the Chapter 13 plan.

      Closing of the Bankruptcy Case:

                The Trustee's records indicate that you have paid sufficient funds to complete your case.
      The final disbursement has been mailed to your creditors. In order for the Court to issue a
      discharge order, if appropriate, you must complete and submit a Debtor's Certification of Plan
      Completion and Request for Discharge within 30 days of the date of this notice. This certification
      form is available on the Court's website, www.gasb.uscourts.gov. <http://www.gasb.uscourts.gov/>
      In addition, you are reminded that Official Form B423, Debtor's Certification About a Financial
      Management Course, must be filed before a discharge can be granted. Contact your attorney,
      who will assist you in reviewing, completing and submitting the Debtor's Certification of
      Plan Completion and Request for Discharge and Official Form B423 via electronic filing. If
      you are not represented by an attorney, you must return the certificate and Official Form B423 to:

                                                     United States Bankruptcy Court
                                                     P.O. Box 8347
                                                     Savannah, GA 31412
Case:15-41637-EJC Doc#:109 Filed:03/29/19 Entered:03/29/19 15:55:54                                  Page:2 of 2


             You should also contact your attorney to make sure you have done all
    that is necessary to receive a discharge pursuant to 11 U.S.C. § 1328.

              A release of wages has been issued to your employer (if applicable). This order
    directs your employer to stop deducting from your pay. Once the Trustee completes a final
    audit in your case a check will be mailed to you for any excess funds on hand. Please cash
    the check as soon as possible.

             After all disbursement checks issued in your case have cleared the Trustee's
    account, the Trustee will submit a final report and accounting to the Court showing the total
    funds received and disbursed on your behalf, with copies to you and your attorney. The
    closing process may take as much as 180 days.


                                  Date: March 29, 2019                    O. Byron Meredith III
                                                                          Chapter 13 Trustee




                                          CERTIFICATE OF SERVICE

            The undersigned hereby certifies that copies of this Notice of Completion of Plan
    Payments have been forwarded by either electronic or first-class mail, postage prepaid, to the
    above-named Debtor and the parties whose name appears below, on the 29 day of March
    2019.


     JOHN E PYTTE
     912-369-3569                                                         s/ O. Byron Meredith III
     P O BOX 949                                                         Office of the Chapter 13 Trustee
     HINESVILLE, GA 31310-0949                                           P.O. Box 10556
                                                                         Savannah, GA 31412
                                                                         (912) 234-5052
